IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DAVID HATCHIGIAN,                         : No. 266 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
CARRIER CORPORATION AND PEIRCE-           :
PHELPS, INC.,                             :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.